DETAILED ACTION
Election/Restrictions
Applicant's election, without traverse, of claims 1-15 in the “Response to Restriction Requirement” filed on 03/18/2021 is acknowledged and entered by the Examiner. Applicant's cancellation of claims 16-20 and addition of claims 21-25 in “Claims” filed on 03/18/2021 with the same reply, have been entered by Examiner. 
	This office action consider claims 1-15 and 21-25 pending for prosecution. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

1.	Claims 1-7 are rejected under 35 U.S.C.103 as being unpatentable over Huang et al. (US 20160181163 A1; hereinafter Huang), in view of Wu et al. (US 20170025514 A1; hereinafter Wu), in further view of Ando et al. (US 20170309723 A1; hereinafter Ando). 
Regarding claim 1, Huang teaches a method (see the entire document, specifically 50; Fig. 5; [0163+], and as cited below), comprising:
122; Fig. 4; [0021]) over an interfacial layer (120) disposed over a semiconductor structure (104; [0011-0013]); 
(see below for “applying a first metal-containing precursor over”) the gate dielectric layer (122) to form a first metal-containing layer (124; Fig. 5; [0022]). 
As noted above, Huang does not expressly disclose “applying a first metal-containing precursor over (the gate dielectric layer to form a first metal-containing layer)”.
However, in the analogous art, Wu teaches a method for fabricating a semiconductor component ([Abstract]), wherein (Fig. 2A+; [0013+]) forming an interfacial layer (222; Fig. 2F; [0019]), forming a high-k dielectric layer (224) on the interfacial layer (222), and forming a barrier layer (240; [0022]) on the high-k dielectric layer (224), where the barrier layer (240; [0022]) is formed by a nitridation process, such as using a thermal chemical vapor deposition reaction between ammonia (NH.sub.3) and titanium tetrachloride (TiCl.sub.4). In some embodiments, the surface of the barrier layer 240 can be further treated by a nitridation process, such as using ammonia gas.
It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to substitute modified Huang’s barrier layer formation with Wu’s barrier layer formation step, because they have equivalent properties, as recognized by Wu’s barrier layer formation step comprising formed by a deposition process, such as an ALD process, a CVD process, a PVD process or a sputter deposition process. The barrier layer 240 can also be formed by a nitridation process, such as using a thermal chemical vapor deposition reaction between ammonia (NH.sub.3) and titanium tetrachloride (TiCl.sub.4). In some embodiments, the surface of Huang teaches the barrier layer 124 includes titanium nitride. In yet another embodiment, the barrier layer 124 includes niobium nitride. Various other materials are suitable. In an embodiment, the barrier layer 124 is formed by ALD, PVD, CVD, or other suitable methods ([0022]). It has been held that the substitution of one prior teaching by another art supports an obviousness rejection, as in the instant case, the equivalency is being recognized in the prior art, and the substitution is then within the level of ordinary skill in the art. [MPEP 2144.06.II], 
and thereby, modified Huang’s (by Wu) method will have applying a first metal-containing precursor (Huang in view of method of formation of barrier layer in Wu [0022]) over the gate dielectric layer (Huang 122) to form a first metal-containing layer (Huang 124; Fig. 5; [0022] in view of method of formation of barrier layer in Wu [0022]). 
Modified Huang (by Wu) further teaches 
applying a second metal-containing precursor (Huang 126; Fig. 6; [0026]) over the first metal-containing layer (Huang 124; Fig. 5; [0022] in view of method of formation of barrier layer in Wu [0022]) to form a second metal-containing layer (Huang 126; Fig. 6; [0026]) (see below for “at an interface between”) the gate dielectric layer (Huang 122) and the interfacial layer (Huang 120); 
As noted above, modified Huang (by Wu) does not expressly disclose “(applying a second metal-containing precursor over the first metal-containing layer to form a second metal-containing layer) at an interface between (the gate dielectric layer and the interfacial layer)”.
Ando teaches method of forming a semiconductor device ([Abstract]), wherein (Fig. 1+; [0037+]) a metal oxide material (5; see Fig. 24B; [0076]; aluminum oxide) is between a hafnium containing oxide layer (15; see [0098])and a high quality oxide region (5a; [0079]; described as interface dielectric in [0005]), where the metal oxide material (5; see Fig. 24B; [0041, 0076]; aluminum oxide) is formed from a metal containing precursor and a water precursor and precursor gas, where when the metal oxide material is composed of aluminum oxide, the metal containing precursor may include aluminum (Al), where the deposition process is in an atomic layer deposition (ALD) apparatus (see [0041, 0082]), and the oxide region (5a; [0078-0079]) is an interfacial region formed in an oxidation process.
It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to modify Huang’s metal oxide layer formation step with Ando’s aluminum oxide layer formation step, and thereby, modified Huang’s (by Wu and Ando) method will have applying a second metal-containing precursor (Huang 126; Fig. 6; [0026]) over the first metal-containing layer (Huang 124; Fig. 5; [0022] in view of method of formation of barrier layer in Wu [0022]) to form a second metal-containing layer (Huang 126; Fig. 6; [0026] in view of Ando 5; see Fig. 24B; [0076, 0079]; aluminum oxide) at an interface between the gate dielectric layer (Huang 122) and the interfacial layer (Huang 120).
The ordinary artisan would have been motivated to modify Huang in the manner set forth above, at least, because this inclusion provides a metal oxide material between  a hafnium containing oxide layer and a high quality, interfacial oxide region formed via an oxidation process (Ando [0079]), which has produced a positive electrical impact Ando [0084-0085]).
Modified Huang (by Wu and Ando) further teaches 
subsequent to applying the second metal-containing precursor (Huang 126; Fig. 6; [0026]), forming a metal gate stack (Huang 136; Fig. 13; [0037]) over the gate dielectric layer (Huang 122).  
Regarding claim 2, modified Huang (by Wu and Ando) teaches all of the features of claim 1.
Modified Huang (by Wu and Ando) further teaches wherein forming the gate dielectric layer (Huang 122; Fig. 4; [0021]) includes depositing a hafnium oxide-containing layer (see [0021]).  
Regarding claim 3, modified Huang (by Wu and Ando) teaches all of the features of claim 1.
Modified Huang (by Wu and Ando) further teaches wherein applying the first metal-containing precursor (Huang 124; Fig. 5; [0022] in view of method of formation of barrier layer in Wu [0022]) includes applying a metal chloride-containing gas (Huang [0022] in view of method of formation of barrier layer in Wu [0022]) or a metal fluoride-containing gas.  
Regarding claim 4, modified Huang (by Wu and Ando) teaches all of the features of claim 3.
Huang (by Wu and Ando) further teaches wherein the metal chloride-containing gas (Huang [0022] in view of method of formation of barrier layer in Wu [0022]) or the metal fluoride-containing gas includes tantalum, tungsten, titanium, or combinations thereof (Huang [0022] in view of method of formation of barrier layer in Wu [0022]; titanium).  
Regarding claim 5, modified Huang (by Wu and Ando) teaches all of the features of claim 1.
Modified Huang (by Wu and Ando) further teaches wherein applying the second metal-containing precursor (Huang 126; Fig. 6; [0026] in view of Ando 5; see Fig. 24B; [0076, 0079, 0041]; aluminum oxide) includes applying an aluminum-containing gas (in view of Ando 5; see Fig. 24B; [0041, 0076, 0079]; aluminum).  
Regarding claim 6, modified Huang (by Wu and Ando) teaches all of the features of claim 5.
Modified Huang (by Wu and Ando) further teaches wherein forming the second metal-containing layer (Huang 126; Fig. 6; [0026] in view of Ando 5; see Fig. 24B; [0076, 0079, 0041]; aluminum oxide) includes forming an aluminum oxide-containing layer at an interface between the gate dielectric layer (Huang 122) and the interfacial layer (Huang 120).  
Regarding claim 7, modified Huang (by Wu and Ando) teaches all of the features of claim 1.
Modified Huang (by Wu and Ando) further teaches wherein applying the first metal-containing precursor (Huang 124; Fig. 5; [0022] in view of method of formation of barrier layer in Wu [0022]) and applying the second metal-containing precursor (Huang 126; Fig. 6; [0026] in view of Ando 5; see Fig. 24B; [0076, 0079, 0041, 0082]; aluminum oxide) are implemented in an atomic layer deposition apparatus (in view of Ando 5; see Fig. 24B; [0041, 0082]).
2.	Claim 8 is rejected under 35 U.S.C.103 as being unpatentable over Huang et al. (US 20160181163 A1; hereinafter Huang), in view of Wu et al. (US 20170025514 A1; hereinafter Wu), in further view of Ando et al. (US 20170309723 A1; hereinafter Ando) and Oikawa (US 20070249163 A1; hereinafter Oikawa). 
Regarding claim 8, modified Huang (by Wu and Ando) teaches all of the features of claim 1.
Modified Huang (by Wu and Ando) further comprising (see below for “removing a top portion of”) the first metal-containing layer (Huang 124; Fig. 5; [0022] in view of method of formation of barrier layer in Wu [0022]) after applying the second metal-containing precursor Huang 126; Fig. 6; [0026] in view of Ando 5; see Fig. 24B; [0076, 0079, 0041, 0082]; aluminum oxide) and before forming the metal gate stack (Huang 136; Fig. 13; [0037]).
As noted above, modified Huang (by Wu and Ando) does not expressly disclose “removing a top portion of (the first metal-containing layer after applying the second metal-containing precursor and before forming the metal gate stack)”.
However, in the analogous art, Oikawa teaches a semiconductor device and a method of manufacturing the same ([0003]), wherein (Fig. 1+; [0033+]) top portions of first and second barrier layers 11 and 12 are selectively removed by etching (Fig. 10; [0056]).
Oikawa’s etching step into modified Huang’s (by Wu and Ando) method, and thereby, modified Huang’s (by Wu, Ando, and Oikawa) method will have removing a top portion of the first metal-containing layer (Huang 124; Fig. 5; [0022] in view of method of formation of barrier layer in Wu [0022] in view of Oikawa [0056]) after applying the second metal-containing precursor Huang 126; Fig. 6; [0026] in view of Ando 5; see Fig. 24B; [0076, 0079, 0041, 0082]; aluminum oxide) and before forming the metal gate stack (Huang 136; Fig. 13; [0037]).
The ordinary artisan would have been motivated to modify Huang in the manner set forth above, at least, because this inclusion provides an etching step of top portions of the first and second barrier layers (Oikawa [0056]), which helps provide for a more compact device.
Allowable Subject Matter
3.	Claim 9 is allowable.
	The following is an examiner’s statement of reasons for allowance: 
a search of the prior art fails to disclose or reasonably suggest the limitations of claim 9, “depositing a metal-containing precursor over the high-k gate dielectric layer to form a metal-containing layer; depositing an aluminum-containing precursor over the metal-containing layer, wherein depositing the aluminum-containing precursor forms an aluminum oxide layer at an interface between the high-k gate dielectric layer and the interfacial layer, and wherein the metal-containing precursor includes a metal different from aluminum; subsequent to depositing the aluminum-containing precursor, removing 
Claims 10-15, are allowed as those inherit the allowable subject matter from claim 9.
4.	Claim 21 is allowable.
	The following is an examiner’s statement of reasons for allowance: 
a search of the prior art fails to disclose or reasonably suggest the limitations of claim 21, “depositing an aluminum-free metal precursor over the gate dielectric layer, resulting in a metal-containing layer; depositing an aluminum-containing metal precursor over the metal-containing layer, wherein the aluminum-containing metal precursor forms an aluminum oxide layer between the gate dielectric layer and the interfacial layer; removing a portion of the metal-containing layer, wherein a remaining portion of the metal- containing layer includes aluminum; and forming a metal gate electrode over the remaining portion of the metal-containing layer”, as recited in Claim 21, in combination with the remaining process steps and sequences of the claim.
Claims 22-25, are allowed as those inherit the allowable subject matter from claim 21.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar Mojaddedi whose telephone number is 313-446-6582. The examiner can normally be reached on Monday – Friday, 8:00 a.m. to 4:00 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado, can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OMAR F MOJADDEDI/Examiner, Art Unit 2898